Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 1 of 12 PageID #: 545




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   HUONG AI TRAN,                                     §
                                                      §
                                                      §   CIVIL ACTION NO. 4:19-CV-00395-RWS
                  Plaintiff,                          §
                                                      §
   v.                                                 §
                                                      §
   COMMISSIONER OF SOCIAL SECURITY,                   §
                                                      §
                  Defendant.                          §

                                                ORDER

         The above-entitled and numbered civil action was referred to United States Magistrate

  Judge Christine A. Nowak pursuant to 28 U.S.C. § 636.          The Report of the Magistrate Judge,

  which contains her proposed findings of fact and recommendations for the disposition of this

  action has been presented for consideration.      Docket No. 13. Plaintiff filed objections to the

  Report and Recommendation. Docket No. 14. The Court conducted a de novo review of the

  Magistrate Judge’s findings and conclusions.

                                           BACKGROUND

         On February 15, 2017, Plaintiff Huong Ai Tran filed an application for disability and

  disability insurance benefits. (Tr. 51, 136). Plaintiff alleges a disability onset date of January 20,

  2017, due to fibromyalgia, rheumatoid arthritis, left shoulder impingement syndrome, chronic viral

  hepatitis B, bladder problems, chronic venous insufficient, osteoarthrosis and anxiety. (Tr. 50–51,

  170). The Commissioner of the Social Security Administration denied the application at the initial

  and reconsideration levels. (Tr. 76, 85–86). An Administrative Law Judge held a hearing on July

  17, 2018. (Tr. 26–49). The ALJ issued an unfavorable decision on August 24, 2018, finding
Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 2 of 12 PageID #: 546




  Plaintiff not disabled at step four. (Tr. 14–21). The Appeals Council denied Plaintiff’s request to

  review the decision. (Tr. 1–8). Plaintiff now seeks judicial review of the final decision in this

  Court. Docket No. 1.

                              REPORT AND RECOMMENDATION

         On August 31, 2020, the Magistrate Judge entered a Report and Recommendation

  recommending that the social security cause of action be affirmed. Docket No. 13 at 1. The

  Magistrate Judge set forth in detail the medical evidence of record, including, among other

  evidence regarding Plaintiff’s alleged impairments, the following opinions of the State Agency

  Medical Consultants Drs. Ligon and Ballard, which the ALJ gave great weight. Id. at 2–7.

         Dr. Ligon reviewed Plaintiff’s medical records at the initial level on April 24, 2017. (Tr.

  50–58). Dr. Ligon detailed that Plaintiff’s most recent exam from January 2017 demonstrated “no

  major coordination limitations, reflex limitations, or strength limitations.” (Tr. 53). Dr. Ligon

  further detailed that Plaintiff “states she is capable of walking a block, doing laundry, cleaning,

  mopping, and vacuuming.” (Tr. 53). Dr. Ligon concluded that “the preponderance of evidence

  indicates that the claimant may be somewhat restricted by sx but would not be wholly

  compromised in ability to function in a work setting. Alleged limitations not wholly supported by

  MEOR.” (Tr. 53). Dr. Ligon listed as impairments only “chronic venous insufficiency” as

  “severe” and “osteoarthritis and allied disorders” as “severe.” (Tr. 53). Dr. Ligon stated Plaintiff

  can occasionally lift and/or carry twenty pounds, frequently lift and/or carry ten pounds, can stand

  and/or walk for about six hours in an eight-hour workday, can sit with normal breaks for a total of

  about six hours in an eight-hour workday, and can push and/or pull “unlimited, other than shown,

  for life and/or carry.” (Tr. 54–55). Notably, Dr. Ligon further concluded Plaintiff does not have

  manipulative limitations. (Tr. 55). Similarly, on reconsideration on August 14, 2017, Dr. Ballard




                                             Page 2 of 12
Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 3 of 12 PageID #: 547




  noted that Plaintiff “had no perceived or observed limitations.” (Tr. 61–74). Dr. Ballard further

  noted that Plaintiff’s most recent examination from January 2016 “showed 9/18 FM trigger points,

  but no major coordination limitations, reflex limitations, or strength limitations.” (Tr. 66). Dr.

  Ballard notated that Plaintiff “states she is capable of walking a block, doing the laundry, cleaning,

  mopping, and vacuuming.”        (Tr. 66). Dr. Ballard concluded “the preponderance of evidence

  indicates that the claimant may be somewhat restricted by sx but would not be wholly

  compromised in ability to function in a work setting. Alleged limitations not wholly supported by

  MEOR.” (Tr. 66). Dr. Ballard listed as “medically determinable impairments” chronic venous

  insufficiency, osteoarthritis and allied disorders and anxiety and obsessive-compulsive disorders—

  all “severe.” (Tr. 66). Dr. Ballard opined that Plaintiff can occasionally lift and/or carry twenty

  pounds, frequently lift and/or carry ten pounds, stand and/or walk with normal breaks about six

  hours in an eight-hour workday, sit with normal breaks for six hours in an eight-hour workday and

  push and/or pull unlimited, other than shown, for lift and/or carry. (Tr. 69). Dr. Ballard, like Dr.

  Ligon, concluded that Plaintiff does not have manipulative limitations. (Tr. 69).

          At hearing, counsel for Plaintiff acknowledged that no treating source opinions had been

  submitted in support of Plaintiff’s application, that Plaintiff had seen approximately five medical

  providers in a span of five months and acknowledged that other than complaints of hand pain with

  use, no particular records supported a limitation for occasional handling and fingering. (Tr. 32).

          In her discussion, the Magistrate Judge first discussed the applicable severity standard at

  step two of the sequential analysis, finding that the ALJ erred in failing to cite to the Stone standard,

  before turning to discuss the ALJ’s assessment of the functional limitations stemming from

  Plaintiff’s severe impairments and the requirements of Plaintiff’s past work. Docket No. 13 at 12–

  14. As explained by the Magistrate Judge, while the ALJ failed to cite the correct standard for




                                               Page 3 of 12
Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 4 of 12 PageID #: 548




  severe impairments, the ALJ nonetheless continued the sequential analysis, considering Plaintiff’s

  ability to perform work activities despite her medically determinable impairments of chronic

  venous insufficiency, osteoarthosis and anxiety. Id. at 13–14. The Magistrate Judge found the

  ALJ’s opinion included limitations in the RFC determination that were supported by the evidence

  of record and also that the ALJ did not misconstrue the VE’s testimony that Plaintiff “could sit or

  stand ‘as the occupation required,’ ” establishing that Plaintiff could perform her past work. Id. at

  15–19.

                                            OBJECTIONS

           Plaintiff objects to the Magistrate Judge’s recommendation that Plaintiff’s social security

  cause of action be affirmed. Docket No. 14. Plaintiff asserts that the Magistrate Judge erred in

  her consideration of step two of the sequential analysis and improperly suggested that SSR 85-28

  sets forth the proper legal standard to evaluate severe impairments in contravention of Stone. Id.

  at 2–6. According to Plaintiff, the Stone error taints the remainder of the ALJ’s analysis. Id. at 5.

  Plaintiff further asserts, as she did before the Magistrate Judge, that the ALJ did not properly

  address all of Plaintiff’s severe impairments and did not consider the functional limitations

  stemming from any such impairments. Id. at 1. Plaintiff also argues that the determination that

  Plaintiff could return to her past work is not supported by the record because her past work did not

  allow her complete freedom to sit or stand at will, as required by the ALJ’s RFC. Id.

                                         DE NOVO REVIEW

  Sequential evaluation process and burden of proof

           Pursuant to the statutory provisions governing disability determinations, the Commissioner

  has promulgated regulations that establish a five-step process to determine whether a claimant

  suffers from a disability. 20 C.F.R. § 404.1520. First, a claimant who, at the time of his disability




                                              Page 4 of 12
Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 5 of 12 PageID #: 549




  claim, is engaged in substantial gainful employment is not disabled. 20 C.F.R. § 404.1520(a)(4)(i).

  Second, the claimant is not disabled if his alleged impairment is not severe, without consideration

  of his residual functional capacity, age, education, or work experience.             20 C.F.R. §

  404.1520(a)(4)(ii). Third, if the alleged impairment is severe, the claimant is considered disabled

  if his impairment corresponds to a listed impairment in 20 C.F.R., Part 404, Subpart P, Appendix

  1. 20 C.F.R. § 404.1520(a)(4)(iii). Fourth, a claimant with a severe impairment that does not

  correspond to a listed impairment is not considered disabled if he is capable of performing his past

  work. 20 C.F.R. § 404.1520(a)(4)(iv). Finally, a claimant who cannot return to his past work is

  not disabled if he has the residual functional capacity to engage in work available in the national

  economy. 20 C.F.R. § 404.1520(a)(4)(v).

         Under the first four steps of the analysis, the burden lies with the claimant to prove

  disability. At the last step, the burden shifts to the Commissioner. Audler v. Astrue, 501 F.3d 446,

  448 (5th Cir. 2007). If at any step the Commissioner finds the claimant is or is not disabled, the

  inquiry terminates. Id.

  The ALJ’s findings

         The ALJ found that Plaintiff has not engaged in substantial gainful activity since January

  20, 2017, the alleged onset date. (Tr. 16). The ALJ found that Plaintiff has the following severe

  impairments: chronic venous insufficiency, osteoarthritis and anxiety. (Tr. 16). The ALJ then

  determined that Plaintiff did not have an impairment or combination of impairments that meets or

  medically equals the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

  Appendix I. (Tr. 18). The ALJ determined that Plaintiff “has the residual functional capacity to

  lift/carry 20 pounds occasionally and 10 pounds frequently, sit for 6 hours in an 8-hour workday,

  and stand/walk for 6 hours in an 8-hour workday with a sit/stand option at will while remaining at




                                             Page 5 of 12
Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 6 of 12 PageID #: 550




  the workstation. The claimant can frequently push/pull. The claimant can frequently reach,

  handle, and finger.    The claimant can occasionally climb ramps/stairs, ladders, ropes, and

  scaffolds. The claimant can occasionally balance, stoop, and kneel. The claimant can understand,

  remember, and carry out simple, routine, and repetitive tasks and instructions learned by rote and

  repetition.   The claimant can make simple work decisions.           The claimant can attend and

  concentrate on simple tasks for extended periods with normal breaks. Supervision should be

  simple, direct, and concrete; and interpersonal contact should be routine but superficial.” (Tr. 19–

  20). The ALJ determined that Plaintiff is able to perform past relevant work. (Tr. 21).

  Discussion

          Plaintiff first contends that the Magistrate Judge erred in finding that the ALJ had applied

  the correct legal standard in evaluating severe impairments. Docket No. 14 at 3.

          At Step Two of the evaluation process, the ALJ must consider whether a claimant’s

  impairments are severe. 20 C.F.R. § 404.1520(a)(4)(ii). “An impairment can be considered as not

  severe only if it is a slight abnormality [having] such minimal effect on the individual that it would

  not be expected to interfere with the individual’s ability to work, irrespective of age, education or

  work experience.” Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985) (quotations omitted).

  An ALJ is presumed to have applied the incorrect severity standard unless he or she refers to Stone,

  another opinion of the same effect or expressly states that he or she is using the 5th Circuit’s

  construction of 20 C.F.R. § 404.1520(c) when setting forth the standard. Id. at 1106. That

  presumption may be rebutted by showing that the ALJ applied the correct legal standard or that

  the incorrect standard was harmless. West-Lewis v. Berryhill, No. 17-CV-345, 2018 WL 1055586,

  at *3 (N.D. Tex. Jan. 31, 2018), report and recommendation adopted, 2018 WL 1054537 (Feb.

  23, 2018).




                                              Page 6 of 12
Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 7 of 12 PageID #: 551




          The ALJ undisputedly did not cite to Stone or to any case of similar effect. Instead, the

  ALJ cited to SSR 85-28, which states that an impairment or combination of impairments is severe

  if it significantly limits an individual’s ability to perform basic work activities. (Tr. 15). Plaintiff’s

  objection, however, misses the mark. The Magistrate Judge did not, as Plaintiff contends, suggest

  that the ALJ had applied the proper legal standard. Rather, the Magistrate Judge recognized a split

  in authority on whether citing to SSR 85-28 incorporates the correct legal standard. See Docket

  No. 13 at 14; compare Knapp v. Saul, No. 7:19-cv-69, 2020 WL 3516130, at *4 (N.D. Tex. June

  12, 2020) (concluding that SSR 85-28 incorporates the Stone standard) with Arteaga v. Berryhill,

  Case No. 4:18-CV-3475, 2020 WL 1154570, at *3 (S.D. Tex. March 10, 2020) (concluding that

  citing to SSR 85-28, not to Stone, was legal error). This Court has adopted the view that citing to

  SSR 85-28 rather than Stone constitutes legal error. See Seldon v. Berryhill, Case No. 5:18-cv-1,

  slip op. at 31–34 (E.D. Tex. Oct. 29, 2018), report and recommendation adopted, slip op. at 1

  (E.D. Tex. Dec. 19, 2018). The Magistrate Judge did not conclude otherwise; rather, she agreed

  with the Commissioner that any error is harmless if certain conditions are satisfied. See Docket

  No. 13 at 14. And those conditions are the subject of Plaintiff’s next objection.

          Plaintiff contends that the Magistrate Judge recommended a blanket rule that an ALJ’s

  failure to apply the correct legal standard at step two is harmless if the ALJ continues the five-step

  sequential evaluation of disability. Docket No. 14 at 4. Plaintiff submits that, in fact, the error is

  only harmless when there is evidence that the ALJ considered and assessed the effect of all of the

  plaintiff’s impairments, which did not occur here. Id.

          Courts in the Fifth Circuit consistently apply a harmless error analysis when the ALJ

  proceeds past step two in the evaluation process. See Arteaga, 2020 WL 1154570, at *4 (collecting

  cases); see also Taylor v. Astrue, 706 F.3d 600, 603 (5th Cir. 2012) (applying harmless error




                                                Page 7 of 12
Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 8 of 12 PageID #: 552




  analysis to Stone error and noting that cases should not be remanded unless the plaintiff’s

  substantial rights have been affected). An error is harmless if it does not affect the substantial

  rights of a party or when it is inconceivable that the ALJ would have reached a different conclusion

  absent the error. Taylor, 706 F.3d at 603; Frank v. Barnhart, 326 F.3d 618, 622 (5th Cir. 2003).

         The Magistrate Judge did not, as Plaintiff contends, embrace a blanket rule that proceeding

  beyond step two cures the harm in applying the wrong legal standard. The Magistrate Judge went

  further and explicitly addressed Plaintiff’s allegations of other severe impairments—including

  fibromyalgia, rheumatoid arthritis, left shoulder impingement syndrome, chronic viral hepatitis B

  and bladder problems—and noted that Plaintiff had failed to cite any objective medical evidence

  that would have allowed the ALJ to conclude that any of these conditions resulted in additional

  functional consequences. Docket No. 13 at 14. The analysis comports with the substantial rights

  question and does not run afoul of Fifth Circuit law. The Magistrate Judge conducted the

  appropriate analysis and concluded that the ALJ’s analysis had not impacted Plaintiff’s substantial

  rights. Plaintiff’s objection that the Magistrate Judge did otherwise is without merit.

         With regards to the Magistrate Judge’s substantive analysis, Plaintiff contends that the

  Magistrate Judge erred in concluding that Plaintiff had not indicated any other impairments which

  should have been found to be severe. Docket No. 14 at 6 (citing Docket No. 13 at 14). Plaintiff

  points to the finding of Plaintiff’s treating orthopedic surgeon, Dr. Michael Taba, that Plaintiff had

  limited range of motion of the left shoulder and positive impingement signs. Id. at 6–7 (citing Tr.

  349). Plaintiff submits that this impairment impacted her ability to work because the vocational

  witness testified that her past work requires frequent reaching. Id. at 7 (citing Tr. 46).

         Plaintiff is incorrect. As the Magistrate Judge found, the ALJ considered and assessed the

  effect of all of Plaintiff’s alleged impairments, including manipulative limitations. Docket No. 13




                                              Page 8 of 12
Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 9 of 12 PageID #: 553




  at 14. Indeed, the ALJ specifically considered Plaintiff’s visit to Michael Taba and noted his

  shoulder impingement diagnosis. (Tr. 17–18 (citing Tr. 348–349)). As a result, the ALJ limited

  Plaintiff to light work with frequent pushing/pulling, reaching, handling and fingering. (Tr. 19–

  20). The ALJ acknowledged Plaintiff’s alleged symptoms, including shoulder pain, but concluded

  that they were inconsistent both with the objective medical evidence in the record and with

  Plaintiff’s daily activities, including 15 hours a week in the gym. (Tr. 21 (noting that “[o]n exam,

  there was mild tenderness in [Plaintiff’s] upper extremities”; see also Tr. 18 (noting Dr. Taba’s

  finding of “tenderness of the acromioclavicular joint” and “tenderness of the supraspinatus and the

  infraspinatus”).      An ALJ may find that a claimant has no limitation or restriction as to

  a functional capacity 1 when there is no allegation of a physical or mental limitation or restriction

  regarding that capacity, and no information in the record indicates that such a limitation or

  restriction exists. Scott C. P. v. Berryhill, No. 3:18-CV-00036-D-BH, 2019 WL 1318365, at *11

  (N.D. Tex. Feb. 26, 2019) (citing SSR 96-8p, 1996 WL 374184, at *1). A reviewing court must

  defer to the ALJ’s decision when substantial evidence supports it, even if the court would reach a

  different conclusion based on the evidence in the record. Id. (citing Leggett v. Chater, 67 F.3d

  558, 564 (5th Cir. 1995)). Courts may not reweigh the evidence or substitute their judgment for

  that of the Secretary, however, and a “no substantial evidence” finding is appropriate only if there

  is a “conspicuous absence of credible choices” or “no contrary medical evidence.” Id. (citing



  1
     The residual functional capacity, or RFC, is defined as the most that a person can still do despite
  recognized limitations. Scott C. P. v. Berryhill, No. 3:18-CV-00036-D-BH, 2019 WL 1318365, at *11 (N.D. Tex.
  Feb. 26, 2019) (citing 20 C.F.R. § 404.1545(a)(1)), report and recommendation adopted, No. 3:18-CV-0036-D, 2019
  WL 1315894 (N.D. Tex. Mar. 22, 2019). It “is an assessment of an individual’s ability to do sustained work-related
  physical and mental activities in a work setting on a regular and continuing basis.” Id. (quoting Social Security Ruling
  (SSR) 96-8p, 1996 WL 374184, at *1 (S.S.A. July 2, 1996)). An individual’s residual functional capacity should be
  based on all of the relevant evidence in the case record, including opinions submitted by treating physicians or other
  acceptable medical sources. Id. (citing 20 C.F.R. § 404.1545(a)(3) (2012); SSR 96-8p, 1996 WL 374184, at *1).
  The ALJ “is responsible for assessing the medical evidence and determining the claimant’s residual functional
  capacity.” Perez v. Heckler, 777 F.2d 298, 302 (5th Cir. 1985).


                                                      Page 9 of 12
Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 10 of 12 PageID #: 554




  Johnson v. Bowen, 864 F.2d 340, 343 (5th Cir. 1988) (citations omitted in Scott)). The Supreme

  Court has recently reiterated how deferential the substantial evidence standard is to the ALJ’s

  decision, noting as follows:

         The phrase ‘substantial evidence’ is a ‘term of art’ used throughout administrative
         law to describe how courts are to review agency factfinding. T-Mobile South, LLC
         v. Roswell, 574 U.S. ––––, ––––, 135 S.Ct. 808, 815, 190 L.Ed.2d 679
         (2015). Under the substantial-evidence standard, a court looks to an existing
         administrative record and asks whether it contains ‘sufficien[t] evidence’ to support
         the agency’s factual determinations. Consolidated Edison Co. v. NLRB, 305 U.S.
         197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938) (emphasis deleted). And whatever the
         meaning of ‘substantial’ in other contexts, the threshold for such evidentiary
         sufficiency is not high. Substantial evidence, this Court has said, is ‘more than a
         mere scintilla.’ . . . It means—and means only—‘such relevant evidence as a
         reasonable mind might accept as adequate to support a conclusion.’ Consolidated
         Edison, 305 U.S. at 229, 59 S.Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153,
         119 S.Ct. 1816, 144 L.Ed.2d 143 (1999) (comparing the substantial-evidence
         standard to the deferential clearly-erroneous standard).

  Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

         Here, the ALJ’s findings on residual functional capacity, which include considerations of

  Plaintiff’s complained-of shoulder pain, are supported by substantial evidence. They incorporate

  the SAMC’s opinions, to which the ALJ gave great weight, that Plaintiff had no manipulative

  limitations. At hearing, Plaintiff acknowledged that no treating source opinion contradicted the

  SAMC’s opinion of no manipulative limitations and that to support the limitation Plaintiff was

  relying on a smattering of medical records, from medical professionals Plaintiff saw only a couple

  of times, which stated Plaintiff had complaints of hand pain with use. The medical records upon

  which Plaintiff relies were reviewed by Drs. Ligon and Ballard in finding that Plaintiff had no

  manipulative limitations. (Tr. 51–52, 63–65). Thus, the record shows that the ALJ considered

  and incorporated Plaintiff’s recognized limitations into the residual functional capacity

  assessment. (Tr. 16–18, 20–21). Plaintiff’s objection is without merit.




                                            Page 10 of 12
Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 11 of 12 PageID #: 555




         Plaintiff further objects to the ALJ’s finding that Plaintiff can perform her past relevant

  work. Docket No. 14 at 7–8. Plaintiff’s argument hinges upon the context of the words “as the

  occupation required.” Id. Plaintiff contends that the use of these words makes it unclear whether

  Plaintiff has complete freedom to sit or stand at will. Id. Plaintiff asserts that the Commissioner

  has cited no reason why Plaintiff would discontinue her past work other than her disabling medical

  conditions; and, therefore, posits that “if Plaintiff at her past work had complete freedom to sit or

  stand at will, why did she stop working?” Id. But the Magistrate Judge found, and this Court

  agrees, that Plaintiff has selectively referenced the VE’s testimony in making this argument. The

  VE asked several clarifying questions regarding Plaintiff’s work, as it was performed,

  subsequently testifying “[i]t would appear, Your Honor that the manufacturing assembly [position]

  would fit within your hypothetical. She was actually from a seated position, so she would have

  the ability to sit or stand as the occupation required.” (Tr. 48).

         “The Commissioner’s decision is granted great deference and will not be disturbed unless

  the reviewing court cannot find substantial evidence in the record to support the Commissioner’s

  decision or finds that the Commissioner made an error of law.” Leggett, 67 F.3d at 565–66.

  Having reviewed the record, the Court determines that the record shows that substantial evidence

  supports the Commissioner’s determination that Plaintiff is not disabled. The Court further finds

  Plaintiff’s objections are without merit and OVERRULES each one. The Court is of the opinion

  that the findings and conclusions of the Magistrate Judge are correct. The Court hereby ADOPTS

  the Report of the United States Magistrate Judge as the findings and conclusions of this Court.

  Accordingly, it is hereby

         ORDERED that the above-entitled Social Security action is AFFIRMED.




                                              Page 11 of 12
Case 4:19-cv-00395-RWS-CAN Document 15 Filed 09/29/20 Page 12 of 12 PageID #: 556




        So ORDERED and SIGNED this 29th day of September, 2020.




                                                    ____________________________________
                                                    ROBERT W. SCHROEDER III
                                                    UNITED STATES DISTRICT JUDGE




                                    Page 12 of 12
